  Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 1 of 68




              EXHIBIT A
Redacted Version of Document Sought to
               be Sealed
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 2 of 68
                                           Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 3 of 68


Select Lexicon
Term             Definition(s)
                 Reported Gaming Software & Services Revenue
                 • Reported (GAAP or equivalent) calendar-year revenue directly attributable to video game software & services for public companies
                 • Estimated gross revenue (i.e. consumer spend before platform fees and other deductions) for private companies
                 • Includes game video & in-game advertising where applicable (e.g. Zynga serves ads on both Mobile & Browser games, YouTube ads for gaming content)
Revenue
                 • Excludes non-gaming revenue (e.g. merchandising, theme parks), dedicated Hardware (unless otherwise noted) and all other advertising (e.g. app stores)
                 Adjusted Gaming Software & Services Net Revenue
                 • Reported revenue adjusted for platform fees & YoY change in deferred revenue (to avoid double-counting & approximate actual consumer spend)
                 • For platform companies (e.g. Apple, Valve), adjusted revenue includes only the retained share of 3P transactions, not gross consumer spend
                 Reported Gaming Software & Services Operating Profit (a.k.a. Earnings Before Interest & Taxes, “EBIT”)
                 • Pre-tax operating profit taken by publishers, developers, & platform-holders; excludes used games & retail margin
                 • Reported (GAAP or equivalent) calendar-year EBIT directly attributable to video game software & services for public companies
Profit
                 • Estimated operating profit (based on comparable public companies with appropriate adjustments) for private companies
                 Adjusted Gaming Software & Services Operating Profit
                 • Adjusted EBIT for any change in deferred revenue/costs as well as a proportional share of any unallocated operating expenses (based on adjusted revenue)
                 • Console: Games & services on home consoles (e.g. Xbox & PlayStation) and handheld/hybrid consoles (e.g. Nintendo Switch)
                 • PC Client: Games & associated services executing locally on a PC form factor (e.g. League of Legends); primarily Windows
                 • Mobile: Games executing locally on a phone/tablet form factor (e.g., Clash of Clans); primarily iOS and Android
Segments
                 • Browser: Games operating entirely in the browser (e.g., Zynga); though technically device agnostic, most consumption happens on a PC form factor
                 • Cloud Streaming: Games & associated services delivered through cloud compute from a data center to the end device (e.g. Project xCloud, Google Stadia)
                 • Game Video: Game-related internet video including streaming (e.g., Twitch) and video-on-demand (e.g., YouTube); includes both browser & application
                 • Pay-to-Play (P2P): Games with an up-front pay gate that provides perpetual access; includes spend on base game and subsequent add-ons (e.g., Halo)
Business Model   • Free-to-Play (F2P): Games with no pay gate; includes all transactions and advertising associated with those titles (e.g., Fortnite)
                 • Subscriptions (Subs): Games and services with a time-based access gate or content portfolio (e.g., Xbox Live Gold, World of Warcraft, EA Access)

Sources          Public filings (e.g. 10-K), Wall Street equity research, S&P Capital IQ, Alpha Sense, internal Microsoft estimates
                                                                        Microsoft Confidential |    2
                                                                                        Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 4 of 68


       Executive Summary
        •
                                                                                                                      Redacted
        •      Publishers captured the majority of total industry profit (66%); platforms in closed ecosystems/networks (e.g., Console, Mobile, Browser)
               generated 39-46% of segment profits while platforms in open ecosystems (i.e. PC Client) generated only 5% of segment profit


        •      Platforms’ relatively low share of PC Client segment profit (5%) reflects revenue flowing directly from consumers to publishers—83% of
               worldwide PC Client revenue


        •      Free-to-Play remains the industry’s primary business model (70% of total revenue), is the largest driver of profit (74% of total), and sees the
               healthiest profit margins (32%), a function of publishers’ ability to invest with demonstrated market success


        •      Tencent1 is the largest company in the industry, generating an estimated $19.4B in revenue and $6.3B in profit


        •      In addition to Tencent, 9 other companies generated more th         B in profit1 from software & services including Apple ($5.2B), Sony ($4.1B),
                                                                            Redacted
               Google ($3.2B), Netease ($2.4B), Nintendo ($2.3B), Microsoft          , Activision Blizzard ($1.6B), EA ($1.2B), and Epic ($1.0B)2


        •      Dedicated hardware                                                         Redacted                                 remains a key enabler of software & services participation for Sony,
               Nintendo, and Micros
[1] Tencent revenue & profit figures above are adjusted to reflect intra-value chain revenue & profit shares (e.g.
platform fees for digital app stores), exclude non-gaming revenue, and adjust for YoY change in deferred revenue.
As such, they will not tie to Tencent’s reported revenue & profit. See slide 40 for more detail on Tencent’s gaming
P&L. [2] Reflects Fortnite, Rocket League, and Epic Gam       re only; excludes Unreal Engine, etc. [3] Consumer
spend in CY2019; hardware manufacturers recognized Redacted of this as reported revenue.                              Microsoft Confidential |   3
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 5 of 68
                                                      Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 6 of 68


CY2013-CY2019: Software & Services Revenue Growth
Software & Services (SW&S) has grown at 16% CAGR since CY2013
USD Billions; Software & Services (“SW&S”) only, excludes dedicated Hardware

                                                                                                                                     $168.4

                                                                                                                            $152.5

                                                                                                                   $136.7


                                                                                                    $111.2
                                                                               $102.7


                                                        $79.4
                                 $69.7




                                 CY13A                 CY14A                   CY15A                CY16A          CY17A    CY18A    CY19A


Software & Services CAGR:                                                                          +16%


                                                                                    Microsoft Confidential |   5
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 7 of 68
                                                       Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 8 of 68


CY2013-CY2019 Game Industry Operating Profit
Operating profit has grown steadily as revenues have increased
USD Billions; Software & Services (“SW&S”) profit only, excludes Cloud Streaming and dedicated Hardware profit


                                                                                                                             $50.5
                                                                                                                                     Redacted
                                                                                                                     $41.6


                                                                                                      $33.7


                                                                              $27.5
                                                        $25.4


                                 $18.3




                                CY13A                  CY14A                  CY15A                  CY16A           CY17A   CY18A




                                                                                      Microsoft Confidential |   7
                                                               Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 9 of 68


       CY2019 Game Industry Revenue by Segment
       Mobile saw surge in growth, generating more than half of the industry revenue in CY2019, while Console declined as expected from drop in Fortnite
       USD Billions | Share of Total; $168.4B Software & Services (“SW&S”) only,   Redacted
                                       $86.5 | 51%




                                                                 $37.8 | 22%
                                                                                   $31.9 | 19%




                                                                                                            $7.7 | 5%
                                                                                                                        $4.1 | 2%
                                                                                                                                       $0.3 | 0%

                                          Mobile                   Console          PC Client              Game Video   Browser     Cloud Streaming

                  YoY Growth %             19%                       (5%)              4%                       56%       (8%)           167%




Source: CY2019 Game Industry Sizing
                                                                                     Microsoft Confidential |   8
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 10 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 11 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 12 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 13 of 68
                   Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 14 of 68


Console: Flow of Profit by Platform and Publisher


              Redacted
                                        Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 15 of 68


PC Client: Flow of Profit by Platform and Publisher



                              Redacted
Publishers capture ~95% of segment profit on PC Client as a result of its open ecosystem enabling direct-to-consumer monetization
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 16 of 68
                                         Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 17 of 68


Console: Revenue by Sales Channel



                              Redacted
In Console, Platform Digital captured the majority of segment revenue as used and retail sales declined




                                                                Microsoft Confidential |   16
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 18 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 19 of 68
                                                               Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 20 of 68


        CY2019 Game Industry Revenue by Business Model
        F2P continues to be the industry’s primary business model, generating 70% of total SW&S revenue
        USD Billions; $168.4B Software & Services (“SW&S”) only,       Redacted

                                                                                            $117.9 | 70%




                                                         $37.7 | 22%




                                                                                                                            $12.8 | 8%




                                                             P2P                                 F2P                       Subscriptions

                               YoY Growth %                  (2%)                                13%                            37%




[1] YoY figures based on restated CY2018 figures.
                                                                                    Microsoft Confidential |   19
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 21 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 22 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 23 of 68
                                                                                     Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 24 of 68


       CY2019 Reported SW&S Revenue vs. Profit Margin by Company (1 of 2)
                                                                                       Redacted




                                                                                               Redacted
       Reported Revenue and Profit Margins exclude dedicated Hardware

                         50%
                                                             See next slide


                         40%


                         30%


                         20%


                         10%


                          0%
                                 –                                            $5.0                             $10.0                             $15.0    $20.0   $25.0

                       -10%


                       -20%                       Zynga


                       -30%


[1] CY2019 Reported Revenue and Profit; may “double-count” due to various revenue recognition policies (e.g.
platform fees for digital app stores) and will not tie to adjusted revenue & adjusted profit.                    Microsoft Confidential |   23
                                                                                     Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 25 of 68


       CY2019 Reported SW&S Revenue vs. Profit Margin by Company (2 of 2)
       When evaluating profit margin, smaller publishers stand out despite lower reported revenue1
       Reported Revenue and Profit Margins exclude dedicated Hardware

                       50%

                                                                                          Sea Limited (Garena)
                       45%
                                         Paradox Interactive
                       40%
                                                   CD Projekt                        Facebook                                            Nexon
                                                                                                                Supercell
                       35%
                                                            DoubleU

                       30%                                          IGG              Mixi
                                                                                                               NCSoft
                                                                                 Gungho
                                                        Com2US
                       25%                                                                          Konami
                                                                Scientific Games                                                                                                                 Epic Games
                       20%                                                                                                    Square Enix
                                                     Embracer (THQ)
                                                                                                       CyberAgent                                                   Bandai Namco
                       15%
                                          Digital Bros.                              Perfect World
                                                                    DeNA
                                                                                                                        Netmarble
                       10%                         Rovio                                                                                                     Take Two
                                                          Gree                                                                       Ubisoft
                         5%
                                                        Glu                                                    Amazon (Twitch)
                         0%
                                –                     $0.5                    $1.0                   $1.5                   $2.0            $2.5             $3.0        $3.5      $4.0   $4.5            $5.0


[1] CY2019 Reported Revenue and Profit; may “double-count” due to various revenue recognition policies (e.g.
platform fees for digital app stores) and will not tie to adjusted revenue & adjusted profit.                                Microsoft Confidential |   24
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 26 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 27 of 68
                                                                                      Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 28 of 68


       Health of Key Console Players
       Robust SW&S profit margins for all key Console players except Ubisoft; Activision Blizzard is the least dependent on Console
       USD Billions; excludes dedicated Hardware



                                                                                                       Total Reported CY19                     % of Revenue       Total Reported
                                                                    Player                                                                                                         EBIT Margin (%)
                                                                                                             SW&S Revenue                      from Console       CY19 SW&S EBIT
                                                                                                                                                              1


                                                       Sony                                                        $13.3                              97%              $4.1             31%
                       Platform
                       Holders
                                                       Microsoft                                                                                            Redacted
                                                       Nintendo                                                    $5.2                               93%              $2.3             45%

                                                       Activision Blizzard                                         $6.1                               33%              $1.6             26%

                                                       EA                                                          $5.4                               71%              $1.2             23%
                      Pure-Play
                                                       Epic Games                                                  $4.5                               68%              $1.0             23%
                      Publishers
                                                        Take Two                                                   $2.9                               75%              $0.4             13%

                                                        Ubisoft                                                    $2.2                               56%              $0.2              9%




Note: Reported revenue & profit above will not tie to adjusted revenue & adjusted profit margins presented
elsewhere in these materials. [1] For platform-holders, defined as the ratio of reported revenue from Console to
total reported gaming revenue. For all publishers except Epic Games, defined as the ratio of publicly disclosed
Console-attributable “net bookings” (i.e. including impact of change in deferred revenue) to total reported CY19
software & services revenue. Epic Games reported revenue, console share, and profit margin based on internal
estimates and comparable public companies.                                                                                Microsoft Confidential |   27
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 29 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 30 of 68
                                                                                         Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 31 of 68


       Profit Breakdown: Mobile
       Analysis observes 60% of Mobile revenue & 67% of Mobile profit
       USD Billions                                    Net Revenue Operating Profit   Margin %

                  1      Consumer Spend + Ads             $86.5
                         - Retail Margin                                                                                                                                     Commentary
                         - Secondary Market
                         Adjusted Net Revenue             $86.5         $26.5           31%
                         % Observed                        60%           67%
                                                                                                                                              1   Source: IDG, NewZoo, AppAnnie
                         Apple                            $11.6          $5.2           45%
                         Google
                         Tencent
                                                          $8.0
                                                          $7.7
                                                                         $2.7
                                                                         $2.5
                                                                                        34%
                                                                                        32%
                                                                                                                                              2   Platform revenue & margins are net of publisher share payout for
                  2      Total Platform                   $27.3         $10.4           38%                                                       digital transactions and may differ from reported margins
                         Tencent                          $4.5           $1.5           32%
                  3      Total 1P Publishing              $4.5           $1.5           32%                                                   3   Tencent 1P Mobile revenue includes global iOS revenue per AppAnnie
                         Netease                          $3.3           $1.4           41%
                                                                                                                                                  and estimated Tencent revenue from all Chinese Android app stores
                         ATVI                             $1.5           $0.5           32%
                         Netmarble                        $1.2           $0.2           13%
                                                                                                                                              4   Applied selected observed publisher margins (P2P: -13%, F2P: 27%) to
                         Bandai Namco                     $1.2            $0.2          21%
                         Supercell                        $1.1            $0.6          53%                                                       $35B in unobserved revenue1
                         Zynga                            $1.0           ($0.0)         -3%
                         Sea Limited (Garena)             $0.9           $0.4           46%
                         CyberAgent                       $0.9           $0.2           27%
                         Epic                             $0.8           $0.3           32%
                         Square Enix                      $0.8           $0.1           17%
                         NCSoft                           $0.7           $0.3           35%
                         Mixi                             $0.7           $0.2           25%
                         Gungho                           $0.6           $0.3           40%
                         Konami                           $0.6           $0.2           33%
                         EA                               $0.5           $0.1           23%
                         IGG                              $0.5           $0.2           40%
                         Perfect World Entertainment      $0.4           $0.1           23%
                         Nexon                            $0.4           $0.2           41%
                         Glu Mobile                       $0.3           $0.0           2%
                         DoubleU Games                    $0.3           $0.1           43%
                         DeNA                             $0.3           $0.1           22%
                         Com2US                           $0.3           $0.1           38%
                         Scientific Games                 $0.3            $0.1          35%
                         Nintendo                         $0.2            $0.1          24%
                         Gree                             $0.2            $0.0          10%
                         Rovio                            $0.2            $0.0          8%
                         Take Two                         $0.1            $0.0          12%
                         Ubisoft                          $0.1            $0.0          11%
                         Microsoft                        $0.1           ($0.0)        -23%
                         Paradox Interactive              $0.0           $0.0           4%
                  4      Unobserved Publishers            $35.0           $8.8          25%
                         Total Publisher                  $54.7         $14.6           27%

[1] Selection included all mobile publishers with <$500M of adjusted revenue in our coverage universe.        Microsoft Confidential |   30
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 32 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 33 of 68
                                                        Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 34 of 68


Profit Breakdown: Browser
Analysis observes 43% of Browser revenue & 58% of Browser profit
USD Billions

                                       Net Revenue Operating Profit   Margin %                                                                   Commentary
      1        Consumer Spend + Ads       $4.1
               - Retail Margin                                                                                   1   Source: IDG, NewZoo, PwC, SuperData
               - Secondary Market
               Adjusted Net Revenue       $4.1           $0.8           19%                                      2   Platform margins are net of publisher share payout for digital
               % Observed                 43%            58%                                                         transactions and may differ from reported margins

      2        Facebook                   $1.0           $0.4           34%                                      3   Applied observed publisher margins (F2P: 14%) to $2.4B in unobserved
               Total Platform             $1.0           $0.4           34%                                          revenue

               DeNA                       $0.3           $0.0           15%
               Square Enix                $0.2           $0.0           17%
               Gree                       $0.1           $0.0           7%
               Zynga                      $0.1           ($0.0)         -3%
               Scientific Games           $0.1            $0.0          35%
      3        Unobserved Publishers      $2.4            $0.3          14%
               Total Publisher            $3.1           $0.4           14%




                                                                                 Microsoft Confidential |   33
                                                                                     Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 35 of 68


       Profit Breakdown: Game Video
       Analysis observes 49% of Game Video revenue and 100% of Game Video profit


                                                                                                                                                                                       Commentary
                                                           Gross Revenue                 TAC             Net Rev ex-TAC Operating Profit          Margin %

                1
                     Google                                       $2.0                  ($0.4)                  $1.5                $0.5            26%           1   Estimated YouTube & Twitch net revenue per
                     Amazon                                       $1.8                  ($0.2)                  $1.5                $0.0            1%                public filings and Wall Street research
                2    Unobserved Players                           $3.9                    –                     $0.7
                                                                                                                       1
                                                                                                                                     –              0%
                     Total Players                                $7.7                  ($0.7)                  $3.8                $0.5             7%
                                                                                                                                                                  2   Assumes no meaningful profit for other players in
                                                                                                                                                                      the segment; preliminary research indicates most
                                                                                                                                                                      Chinese players are running at close to breakeven




[1] For Unobserved Players, Net Revenue ex-TAC represents estimated gross profit per equity research. Given that ~80% of this
category is based in China, the monetization & flow of funds mechanics may be different for these game video players.
                                                                                                                                Microsoft Confidential |     34
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 36 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 37 of 68
                                                 Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 38 of 68


Platform Holder Adjusted SW&S Net Rev Reconciliation (USD Billions)
Analysis adjusts for various revenue recognition methodologies and hardware revenue across platform holders

         Platform                                    CY19 Reported   Total Segment                                                                                         CY19 Adj. Software
                       Reporting Segment(s)                                                               Description of Adjustments
          Holder                                        Revenue       Adjustments                                                                                        & Services Net Revenue

                                                                                       Excludes mobile platform fees (e.g. iOS) and income from associates (which
                                                                                       co-mingles gaming & non-gaming income). Adds back YoY change in
  Tencent           Value-Added Services                 $20.3           ($0.8)                                                                                                  $19.4
                                                                                       deferred revenue to better align reported revenue with CY18 consumer
                                                                                       spend.
                                                                                       Apple does not report iOS App Store as a separate segment. Gaming
                                                                                       revenue estimated per AppAnnie. Reported revenue includes only platform
  Apple             Services                             $11.6             -                                                                                                     $11.6
                                                                                       share (30%) and excludes publisher share (70%) as confirmed via public
                                                                                       filings. Excludes Apple Arcade given small size.
                                                                                       Excludes hardware (e.g. PlayStation 4, PS Vita) and accessories (controllers,
                                                                                       PSVR). Also excludes advertising from digital store, retail disc royalties and
  Sony              Gaming & Network Services            $18.8           ($11.3)                                                                                                  $7.5
                                                                                       third-party publisher share of publicly disclosed digital transactions (i.e.
                                                                                       70%) to avoid double-counting.
                                                                                       Google Play gaming revenue estimated per AppAnnie and includes only
                                                                                       platform share (30%). YouTube revenue based on public filings and
  Alphabet          Google                                $9.9           ($0.4)                                                                                                   $9.5
                                                                                       allocated to Gaming via Newzoo survey data, adjusted for total acquisition
                                                                                       cost (TAC). Stadia revenue estimated per IDG research.



  Microsoft
                                                                        Redacted       Excludes hardware (e.g. Switch) and accessories. Also excludes mobile
                                                                                       platform fees, advertising from digital store, retail disc royalties and third-
  Nintendo          All, excluding "Playing Cards"       $11.2           ($6.2)                                                                                                   $5.0
                                                                                       party publisher share of estimated (per equity research) digital transactions
                                                                                       (i.e. 70%) to avoid double-counting.




                                                                      Microsoft Confidential |     37
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 39 of 68
                     Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 40 of 68


Profile: Microsoft


               Redacted
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 41 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 42 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 43 of 68
                                                                                        Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 44 of 68


        Profile: Google
                                                                                                                                       Key Information

           • US-based search company that owns and operates the Google Play store, YouTube, and Stadia

           • Google Play continues to be the primary driver of gaming revenue for the company with near-ubiquitous global presence

           • Google recently released Stadia, a cloud streaming service, in 2019 with 2 price tiers (Basic and Pro) and a selection of 3P games, along with a 1P controller. The
             company is working on forming internal studios to develop and publish 1P games


                                                                                                                                                                                    Methodology:
                                                            Reported                              Adjusted                          Operating                Operating Profit   1   Play Store: Obtained gaming-related
             USD Millions                                                                                                                                                           mobile store adjusted revenues from App
                                                            Revenue1                              Revenue                            Profit                    Margin %
                                                                                                                                                                                    Annie and estimated operating profit based
             Google Play 1                                     $7,954                                $7,954                            $2,704                      34%              on equity research

             YouTube                 2                         $1,934                                $1,527                             $502                       33%          2   YouTube: Built bottoms up model
                                                                                                                                                                                    leveraging Google financial disclosures and
             Stadia                  3                           $11                                    $11                             N/A                        N/A              equity research, estimated % attributable to
                                                                                                                                                                                    gaming
             Google Total                                      $9,899                                $9,492                            $3,206                      34%
                                                                                                                                                                                3   Stadia: Estimated using syndicated
                                                                                                                                                                                    research on cloud streaming providers.
                                                                                                                                                                                    Assumes no meaningful profit due to
                                                                                                                                                                                    relative size and OpEx heavy consumption
                                                                                                                                                                                    by segment




Source: Google financial disclosures, App Annie, Wall Street equity research, syndicated research. [1] Reported revenue for the
Play Store is considered net revenue, i.e. the 30% platform fee paid by publishers who sell through the Play Store. YouTube
reported revenue includes CAC.
                                                                                                                                  Microsoft Confidential |    43
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 45 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 46 of 68
                                                                                       Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 47 of 68


        Profile: Activision Blizzard
                                                                                                                                       Key Information

              • Holding company for subsidiaries Activision, Blizzard Entertainment, and King Digital

              • Key franchises include Call of Duty (Activision), Candy Crush (King), Starcraft, Warcraft, Diablo, and Overwatch (Blizzard)

              • 409M monthly active users in Q4 CY2019, led by King (249M), Activision (128M), and Blizzard (32M)



                                                                                                                                Reported                Adjusted      Operating
                                                                                USD Millions
                                                                                                                                Revenue1                Revenue2       Profit

                                                                                Console                                          $1,920                      $1,867     $588

                                                                                PC                                               $1,717                      $1,662     $524

                                                                                Mobile                                           $2,204                      $1,548     $488

                                                                                Gaming Total                                     $5,641                      $5,077    $1,600



             Methodology:
             1)       Obtain reported revenue and operating income by segment from Form 10-K and ATVI investor disclosures
             2)       Adjust reported revenue to account for publicly disclosed YoY change in deferred revenue as well as estimated mobile platform fees
             3)       Allocate reported operating income to each segment proportional to adjusted revenue



Source: Activision Blizzard 10-K. [1] Excluding Others, which includes media networks, studios, distribution businesses, and
licensing/merchandising. Total reported revenue (including Others) for CY2019 was $6.5 billion. [2] Adjusted revenue reflects
YoY change in deferred revenue and mobile platform fees.
                                                                                                                                  Microsoft Confidential |     46
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 48 of 68
                                                                                    Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 49 of 68


       Profile: Epic Games
        • Following a standout year in CY2018, Fortnite revenue declined by one-third; the title remained a standout performer across multiple segments

        • Epic acquired Psyonix and its Rocket League (RL) IP in May 2019 to diversify its 1P content portfolio

        • In January 2019, Epic launched the Epic Games Store on PC; given the company’s public commitment to a 12% platform fee, we believe the store makes a minimal
          financial contribution to Epic’s overall business



              1P Publishing                       CY2018 Reported                         CY2019 Reported                                                                         CY2019 Reported   CY2019 Adjusted
                                                                                                                                        YoY %                  Epic Games Store
              (Fortnite, RL)                         Revenue                                 Revenue                                                                                 Revenue           Revenue


                   Console                                  $4,678                                  $2,885                              (38%)                      Console               -                 -


                  PC Client                                   $997                                    $429                              (57%)                     PC Client            $251              $30


                       iOS                                    $510                                    $450                              (12%)                        iOS                 -                 -


                   Android                                    $181                                    $490                              171%                       Android               -                 -


                     Total                                  $6,365                                  $4,254                              (33%)                       Total              $251              $30




Sources: AppAnnie, Epic Games press release, Superdata Research, Xbox Finance. Analysis assumes that Epic recognizes 100%
of consumer spend as revenue and deducts relevant platform fees as COGS, in line with other major U.S. game publishers. Epic
Games Store “Adjusted Revenue” reflects Epic’s 12% platform fee as opposed to the industry-standard 30%.                       Microsoft Confidential |   48
                                                                                       Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 50 of 68


       Profile: Netease
                                                                                                                              Key Information

           • Chinese technology company whose portfolio primarily consists of gaming, ecommerce, media, and education services

           • In addition to mobile and PC 1P gaming titles (e.g. Fantasy Westward Journey, Rules of Survival), Netease licenses games from Activision Blizzard for distribution in
             China (e.g. World of Warcraft, Hearthstone, Overwatch)

           • Approximately 60% of the company’s revenues are associated with gaming. Fantasy Westward Journey, its most popular title, generated nearly $800M in reported
             revenue on mobile platforms in CY2019


                                                                                                                                                                       Methodology:
                                                           Reported                              Adjusted                  Operating                Operating Profit   1. Reported revenue from Netease financial
             USD Millions                                                                                                                                                 filings
                                                           Revenue                               Revenue                    Profit                    Margin %

             Mobile                                           $4,762                                $3,302                    $1,366                      41%          2. Adjusted net revenue excludes mobile
                                                                                                                                                                          platform fees and accounts for changes in
             PC                                               $1,905                                $1,923                    $1,041                      54%             deferred revenue

             Netease Total                                    $6,667                                $5,226                    $2,408                      46%          3. Allocate reported operating income to each
                                                                                                                                                                          segment




Source: Netease financials & investor presentations, Wall Street Equity Research, App Annie. Converted at spot rate of
12/31/19, 6.96 RMB / USD.
                                                                                                                         Microsoft Confidential |    49
                                                    Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 51 of 68


        Top CY2019 Companies Ranked by Reported SW&S Revenue
        CY2019 Reported Revenue and Profit1; may “double-count” due to various revenue recognition policies (e.g. platform fees for digital app stores)




                                                            Redacted
        USD Billions; excludes dedicated Hardware                       CY19 Reported    CY19 Reported    CY19 Reported
                                                    Rank    Company     SW&S Revenue      SW&S Profit     SW&S Margin
                                                        1
                                                        2
                                                        3
                                                        4
                                                        5
                                                        6
                                                        7
                                                        8
                                                        9
                                                       10
                                                       11
                                                       12
                                                       13
                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                       29
                                                       30
                                                       31
                                                       32
                                                       33
                                                       34
                                                       35
                                                       36
                                                       37
                                                       38
                                                       39
                                                       40


[1] FX rates as of 12/31/2019.
                                                             Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 52 of 68


       Top CY2019 Companies Ranked by Adjusted Net SW&S Revenue
       Adjusted Revenue figures reflect intra-value chain revenue & profit shares (e.g. platform fees for digital app stores, Console disc royalties)




                                                   Redacted
       USD Billions; excludes dedicated Hardware                      ADJUSTED SOFTWARE & SERVICES NET REVENUE                                         SOFTWARE & SERVICES OPERATING PROFIT

                                         Company   Console     PC Client   Mobile     Browser     Video     Streaming   Total   Console   PC Client   Mobile    Browser     Video     Streaming   Total   Margin
                                 1
                                 2
                                 3
                                 4
                                 5
                                 6
                                 7
                                 8
                                 9
                                10
                                11
                                12
                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                29
                                30
                                31
                                32
                                33
                                34
                                35
                                36
                                37
                                38
                                39
                                40




FX rates as of 12/31/2019                                                                          Microsoft Confidential |        51
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 53 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 54 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 55 of 68
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 56 of 68
                                          Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 57 of 68


CY2019 Publisher vs Platform Share of Profit by Segment




                               Redacted
In 2019, Publishers took roughly 2/3 of the gaming industry profit
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 58 of 68
                                                                                     Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 59 of 68


       CY2019 Adjusted SW&S Revenue Rank by Company
       Tencent generated more adjusted gaming revenue than EA, Activision Blizzard, and Nintendo combined in CY2019
       USD Billions; $106.2B Software & Services (“SW&S”) revenue only, excludes $56.8B unobserved revenue1 and dedicated Hardware profit



           $19.4




                  $11.6

                          $9.5

                                 $7.5

                                        $5.4 $5.2 $5.1 $5.0 $5.0

                                                                           $3.3
                                                                                  $2.7 $2.5 $2.4
                                                                                                       $2.1 $1.9 $1.8
                                                                                                                        $1.5 $1.3 $1.2 $1.1 $1.1 $1.1 $1.0
                                                                                                                                                             $0.9 $0.9 $0.8 $0.7 $0.7 $0.6 $0.5
                                                                                                                                                                                                  $0.4 $0.3 $0.3 $0.3 $0.3 $0.3 $0.2 $0.2 $0.2 $0.1




                                                                                      Redacted
[1] Analysis observes ~67% of SW&S revenue. Estimated unobserved revenue is calculated on a per-segment
basis. Revenue figures above are adjusted for deferred revenue & platform fees and will not tie to reported
revenue. See slides 30-34 for more detail on methodology used to calculate unobserved profit.                              Microsoft Confidential |   58
                                                                                      Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 60 of 68


       CY2019 Adjusted SW&S Profit Rank by Company
       The top 7 companies                             Redacted                          considered in this sample set account for roughly half of profit in the game industry
       USD Billions; $36.6B Software & Services (“SW&S”) profit only, excludes $13.7B unobserved profit1 and dedicated Hardware profit


             $6.3


                    $5.2


                           $4.1

                                  $3.2

                                         $2.4 $2.3
                                                        $2.2
                                                               $1.6
                                                                      $1.2
                                                                             $1.0 $0.9
                                                                                           $0.9
                                                                                                  $0.6 $0.5
                                                                                                                   $0.4 $0.4 $0.4 $0.3 $0.3 $0.3
                                                                                                                                                   $0.3 $0.2 $0.2 $0.2 $0.2 $0.2 $0.2 $0.1 $0.1 $0.1 $0.1
                                                                                                                                                                                                            $0.1 $0.0 $0.0 $0.0 $0.0 $0.0 $0.0 $0.0($0.0)




                                                                                        Redacted
[1] Analysis observes >70% of SW&S profit. Estimated unobserved profit is calculated on a per-segment basis.
Profit figures above are adjusted for deferred revenue & unallocated corporate opex and will not tie to reported
profit. See slides 30-34 for more detail on methodology used to calculate unobserved profit.                                   Microsoft Confidential |      59
                                                                                    Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 61 of 68


       CY2019 Adjusted SW&S Revenue vs. Profit Margin by Company (1 of 2)
                                                                                        Redacted
       Reported Revenue and Profit Margins exclude dedicated Hardware




                                                                                                 Redacted
                         60%



                         50%

                                                              See next slide

                         40%



                         30%



                         20%



                         10%



                          0%
                                  -                                                      $5.0                         $10.0                      $15.0   $20.0

                       -10%



[1] CY2019 Adjusted Revenue and Profit; figures above are adjusted for deferred revenue & unallocated
corporate opex and will not tie to reported profit.                                                      Microsoft Confidential |   60
                                                                                    Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 62 of 68


       CY2019 Adjusted SW&S Revenue vs. Profit Margin by Company (2 of 2)
       Ten largest companies (ranked by adjusted SW&S revenue) account for ~80% of observed adjusted profit
       Reported Revenue and Profit Margins exclude dedicated Hardware


                        60%


                                                                                                 Supercell
                        50%                        DoubleU
                                     Com2US
                                                              IGG            Gungho           Sea Limited (Garena)
                        40%                                                                                                                 Nexon
                                                                    NCSoft
                                                       Scientific Games                                                                                      Valve

                                                 Paradox Interactive                 Konami                     Facebook                                                         Epic Games
                        30%
                                                  CD Projekt
                                                                                           CyberAgent
                                     Embracer (THQ)
                                                                                            Mixi
                        20%                                                                                                                                Bandai Namco
                                                                                                            Netmarble                Square Enix
                                     Digital Bros.                                 Perfect World
                                                           Gree                                                                Ubisoft                               Take Two
                        10%                                            DeNA

                                      Rovio                  Glu                                        Zynga          Amazon (Twitch)
                          0%
                                 -                        $0.5                       $1.0                       $1.5               $2.0               $2.5                $3.0      $3.5      $4.0

                       -10%


[1] CY2019 Adjusted Revenue and Profit; figures above are adjusted for deferred revenue & unallocated
corporate opex and will not tie to reported profit.                                                                        Microsoft Confidential |   61
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 63 of 68
                                         Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 64 of 68


iOS and Google Play Gaming P&L
Excludes any in-game and in-store advertising revenue on Mobile / Tablet platform(s)




                                                                                                    Methodology / Assumptions
           (US$, Billions)                                    iOS             Google Play
                                                                                                1   AppAnnie adjusted gaming revenue grossed up.
       1   Gross Gaming Revenue (User PDL & IAP)             $38.6               $26.5              Excludes any in-store advertising revenue (captured in
                                                                                                    total segment mobile advertising revenue)
       2   Publisher Share of Digital Transactions           ($27.0)              ($18.6)
                                                                                                    Assumes 70% of consumer spend is paid out to game
           Net Revenue                                       $11.6                  $8.0        2
                                                                                                    publishers
       3   Operating Margin (%)                               45%                   34%             Operating Margin assumption based on Morgan
                                                                                                3
           Operating Income (EBIT)                            $5.2                  $2.7            Stanley bottoms-up methodology




                                                               Microsoft Confidential |    63
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 65 of 68
                                                      Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 66 of 68


Platform Holder CY2015-CY2019 Gaming Profit Trend
Nintendo has grown profit ~9x since CY2015 with the successful launch of the Switch
Indexed Total Gaming Profit (including hardware subsidies), CY2015=1.0x




                                          Redacted
                                                                          Sony       Nintendo         Microsoft




                                 CY2015                         CY2016                CY2017                      CY2018   CY2019



                                                                           Microsoft Confidential |   65
Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 67 of 68
                                                                                     Case 4:20-cv-05640-YGR Document 551-4 Filed 04/30/21 Page 68 of 68


       Top 5 Console Publishers: CY2014-CY2019 Console Revenue Share (%)
       Only Activision Blizzard and Ubisoft have been able to materially reduce their console exposure since CY2014
       Adjusted SW&S Console Revenue Share (%)




                                     Publisher                                                 CY2014 Console %                 CY2019 Console %      PPT Change

                                     Activision Blizzard                                                              55%                       37%                (18%)

                                     Electronic Arts                                                                  71%                       71%                  0%

                                     Take Two                                                                         79%                       76%                 (3%)

                                     Ubisoft                                                                          86%                       64%                (22%)

                                     Epic Games                                                                       N/A                       62%                 N/A




Note: Console revenue % are based on adjusted revenue splits and will not tie to reported revenue disclosure.   Microsoft Confidential |   67
